Citation Nr: 1625411	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher evaluation for lichen simplex, currently assigned a 10 percent rating.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel







INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

For the entire claim period, the Veteran's lichen simplex chronicus has not affected 20 percent of total body area or 20 percent of exposed skin.  It has also not at any time during the claim period required intensive light therapy or systemic therapy; or resulted in disfigurement of the head, face, or neck; and has not been manifested by or resulted in residual scars.  There are also no lesser intervals during the claim period during which any of this has occurred.  


CONCLUSION OF LAW

For the entire claim period, the criteria for a rating above the 10 percent assigned for lichen simplex chronicus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118 , Diagnostic Codes 7800, 7801-7805, 7822 (as in effect prior to October 23, 2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

The Veteran was provided all required notice in a letter mailed in July 2008, prior to the appealed rating action.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service VA and private medical evidence identified by the Veteran and pertinent to the claim have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected lichen simplex chronicus in August 2008 and January 2016.  The evidence does not reflect that the lichen simplex chronicus has increased in severity since the most recent examination.  

The Veteran was also afforded appropriate opportunity to address his claim, and did so by submitted statements.  The Veteran had been scheduled for a Travel Board hearing in May 2015, but this was cancelled by the Veteran or his representative, and there is no indication that a further hearing is requested.  The record reflects that the Veteran currently suffers significantly from dementia of a severity preclusive of testimony credibly supportive of the claim, as discussed below, and there is no indication that any authorized representative or other party speaking on the Veteran's behalf would further the Veteran's claim.  Evidentiary issues presented are satisfactorily resolved, with no unresolved issues reasonably indicated by the obtained treatment and examination records.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board in its August 2015 remand required that records be obtained for June 2008 to October 2012 treatment from Dr. Samuel Palmer at the Houston Family Medicine, and for December 2006 to October 2012 from the VA Dublin/Macon Community Based Outpatient Clinic (CBOC).  Records from the Dublin/Macon CBOC were obtained through November 2015.  Records were also obtained from the August VA outpatient clinic (OPC).  The Veteran was provided a VA Form 21-4142 and asked to complete and submit the form to provide authorization to obtain private records of treatment for his lichen simplex chronicus.  The Veteran did not responsively complete and send in such authorization, and hence additional private records from Dr. Samuel Palmer at Houston Family Medicine could not be obtained.  The requested VA examination record was conducted in January 2016.  This was followed by issuance of a supplemental statement of the case (SSOC) in January 2016.  The Board finds that the development completed substantially complied with the requirements of the Board's August 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

 Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria
	
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

The rating criteria for skin conditions were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran filed his claim in May 2008 and has not requested consideration of the amended criteria.  Hence, the 2008 amendments are not applicable in this appeal. Id.  

The Veteran's service-connected lichen simplex chronicus is evaluated under the provisions of Diagnostic Code 7822.  Under Diagnostic Code 7822, a 10 percent evaluation is warranted in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of less than six weeks during the past 12-month period. A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12- month period.  38 C.F.R. § 4.118, Diagnostic Code 7822. 

According to Diagnostic Code 7822, the Veteran's service-connected skin disability may also be evaluated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801-7805), depending upon the predominant disability.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).

In increased rating claims, the Board must consider whether "staged ratings," or the assignment of different ratings over the claim period based on greater or lesser severity of disability, is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498   (1995). The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

In the general case, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends, in effect, that he suffers from significant symptomatic impairment associated with his service-connected lichen simplex chronicus.

The Board has carefully reviewed the record.  It reflects that the Veteran suffers from significant difficulties related to dementia which has progressed over the claim period.   The record does not reflect but not from any current lichen simplex chronicus or residuals of lichen simplex chronicus during any interval within the claim period.  While the dementia has to some degree impaired evaluation of the Veteran, the evidence nonetheless weighs against a higher evaluation for his lichen simplex chronicus for any interval during the claim period, as discussed more fully below.  

Upon VA examination in July 2008 the Veteran reported that an itching rash began in Vietnam yet increased when he was in California, and that it was occasionally present on the face, back, neck, chest, and upper and lower extremities.  He reported using a topical steroid cream, but denied having undergone any intensive light therapy, UBV therapy, PUVA, or electron beam therapy.  He reported having used loratadine for itching and triamcinolone cream daily for the past 12 months.  He reported local skin symptoms as itching, and denied side effects of medication.

The July 2008 VA examiner observed that the Veteran's skin conditions appeared to consist of some type of herpes simplex virus for which he had been prescribed an antiviral medication by Dr. P, which medication he took periodically.  The examiner also noted that the Veteran had lichen simplex that was currently present only on his knees.  The Veteran used the antiviral cream also for any area that begins to break out in macro-papular lesions.  He provided a history of a recent facial outbreak which the examiner assessed as likely an allergic reaction on the face with macules and papules, for which he took Benadryl with apparent relief.  The Veteran also reported decreased appetite associated with itching and the prescribed loratadine.  

Objectively, the July 2008 examiner found no scarring or disfigurement, with lichen planus only present on the knees.  The examiner observed no macules or papules on the face, elbows, upper extremities, back, abdomen, or other areas on the lower extremities.  There were small scarring circular areas across the buttocks, as well as a .25 cm area below the skin.  

In a January 2009 notice of disagreement with the denial of a higher rating for lichen simplex chronicus, the Veteran asserted that he had "been dealing with this problem since early 1971" and that Dr. G was "not the only doctor who prescribed treatment to me for this problem."  He then asserted that a Dr. P had treated him for "the same recurring rash" as well as other problems from 1992 to the present.  He further reported that the skin condition had "dramatically changed the texture of my skin" and that "I find it difficult to sleep some nights because the itching and irritation is so bad."  He added, "Dr. [P] and the other doctors at the VA in Dublin Ga., and Macon Ga. [g]ive me prescriptions that only temporarily help."

In a VA Form 9 submitted in February 2011, the Veteran reported a severe outbreak of atopic dermatitis in January 2011 which required an ambulance to take him to the emergency room.  He also reported being unable to rest day or night due to his dermatitis, and having to take medicine to rest.    

In the usual case, when a Veteran is suffering from a service-connected disability whose symptoms are subject to lay observation, the Veteran is considered competent to address those symptoms in support of his or her claim for an increased rating.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, VA treatment records reflect that the Veteran now suffers from severe dementia with impair memory, impaired thinking, poor insight, poor judgment, and delusions.  The nature and extent of this dementia is amply documented in the record.  For example, a May 2011 VA treatment note documented the Veteran's inability to engage in linear thinking and thus to have a meaningful conversation with the examiner, inability to recall what he had for breakfast, and apparent confusion including not knowing why he had come to VA that day.  In 2011 he was hospitalized for diagnosed Alzheimer's dementia with psychosis.  A past cerebrovascular accident (CVA), suspected to have occurred sometime between 2006 and 2008, is also assessed.

The nature and severity of the Veteran's mental impairment render the Veteran's recent self-reports of symptoms of skin disorder non-credible.  Past reported history, such as upon VA examination in July 2008, do not reflect significant lichen simplex chronicus, but rather other skin conditions, as identified by the VA examiner and by treating practitioners, such as herpes simplex outbreak, actinic keratoses, pseudofolliculitis barbae of the face or neck associated with shaving, psoriasis of the knees, postinflammatory hyperpigmentation of the buttocks, and scarring of the buttocks questionably secondary to folliculitis or hidradenitis suppurativa.  VA examination in July 2008 only identified the skin condition on the knees as lichen-type (lichen planus), and treating medical practitioners have not identified lichen simplex chronicus over other areas.  

It appears that the Veteran's past reports of skin conditions, when mental impairment did not significant impair credibility, were not addressing only the lichen simplex chronicus but also these other skin conditions.  Thus, while the Veteran was previously competent to address symptoms of skin conditions, he was not competent to identify an observed skin condition as the service-connected lichen simplex chronicus, which medical identification would require particularized medical knowledge and expertise.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The emergency room visit for a skin condition, as reported by the Veteran in his Form 9, is not documented in the record.  Hence it appears unlikely that the Veteran's account of an ambulance visit to the emergency room for a dermatitis outbreak is credible.  This is particularly the case since by the time of his filing of a Form 9 in February 2011 he was already documented by the record to be suffering from significant dementia.  

The Veteran was afforded a VA examination in January 2016 to address his skin condition.  The examiner was unable to obtain a history from the Veteran because he was not communicative.  The examiner accordingly contacted a charge nurse and nursing assistant at the Dublin VAMC, who reported that the Veteran was only treated for a mild diaper rash which had resolved.  

The January 2016 examiner noted that the record reflected no current symptoms, no surgical history, and no current medications or therapy associated with the Veteran's service-connected lichen symplex chronicus.  Upon examining the Veteran, no dermatitis was found, and the examiner concluded that the Veteran did not have any skin condition, with no evidence of rash, dermatitis, or lichen rash.  There was also no functional impact.

Obtained VA and private treatment and examination records over the claim period fail to reflect of lichen symplex chronicus or associated skin condition at any time during the claim period other than the above-noted limited presence of lichen planus over the knees early in the claim period.  

The records reflect that the Veteran began receiving VA long-term nursing care beginning in 2012, with careful documentation of daily needs.  These records still reflect no lichen symplex or any associated skin condition.  Prior VA treatment records including particularly from 2010 include treatment for assessed pseudofolliculitis barbae of the face or neck associated with shaving, psoriasis of the knees, postinflammatory hyperpigmentation of the buttocks, and scarring of the buttocks questionably secondary to folliculitis or hidradenitis suppurativa.  Only the skin condition of the knees has been medical associated with lichen simplex chronicus.  

The limited lichen-type skin condition over the knees found during earlier intervals over the claim period do not reflect associated significant impairment such as inability to rest or significant impairment in functioning.  Rather, the impairments reported by the Veteran in his Form 9 cannot be reliably attributed to actual symptoms of disability, rather than symptoms of his then significantly impairing dementia.  The objective records including medical findings or assessments do not reflect significant or systemic effects of lichen simplex chronicus over any interval over the claim period.  

In the absence of manifested disability of lichen simplex covering 20 percent or more of exposed areas or of total skin area during the claim period, a higher evaluation than the 10 percent assigned is not warranted.  The area over the knees does not reflect such an area of the Veteran's total skin or exposed skin.  The Veteran has also not required any systemic medications or light therapy.  Hence, the competent and credible evidence presents no basis for a higher rating than the 10 percent assigned for lichen simplex chronicus for any interval over the rating period under the applicable criteria within Diagnostic Code 7822.  

There is also no indication of attributable disfigurement of the head, face, or neck during the rating period, or of residual scars, and hence a higher or separate rating is also not warranted on any of these bases under applicable codes.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801-7805, 7822. 

There are also no intervals during the claim period during which lichen simplex has manifested to such a degree as to warrant the next higher rating, and hence staged ratings are not warranted.  Hart.  

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for lichen simplex is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


